Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 1 of 9 PageID #: 456



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

  DATA SCAPE LIMITED,
                                         C.A. No. 6:18-cv-00660-RWS
              Plaintiff,

  v.
                                         JURY TRIAL DEMANDED
  SAP AMERICA, INC., and SAP SE,

              Defendants.


                            DOCKET CONTROL ORDER
Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 2 of 9 PageID #: 457



       It is hereby ORDERED that the following schedule of deadlines is in effect until further

order of this Court:


  3 DAYS after              Parties to file Motion to Seal Trial Exhibits, if they wish to seal any highly
  conclusion of Trial       confidential exhibits.

                            EXHIBITS: See Order Regarding Exhibits below.
  Trial Date                9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III, Tyler,
                            Texas.
  November 16, 2020

  Court designated date –
  not flexible without      For planning purposes, parties shall be prepared to start the evidentiary
  good cause - Motion       phase of trial immediately following jury selection.
  Required
  November 16, 2020         9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III,
                            Tyler, Texas.
  Court designated date –
  not flexible without
  good cause - Motion
  Required
  November 10, 2020         10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
                            Schroeder III, Texarkana, Texas.
  Court designated date –
  not flexible without      Discuss trial logistics and voir dire procedure. Resolve any pending motions
  good cause - Motion       or objections.
  Required                  Lead trial counsel must attend the pretrial conference.
  November 3, 2020
                            File a Notice of Time Requested for (1) voir dire, (2) opening statements,
                            (3) direct and cross examinations, and (4) closing arguments.
  November 3, 2020
                            File Responses to Motions in Limine.
  October 27, 2020          File Motions in Limine and pretrial objections.


                            The parties are ORDERED to meet and confer to resolve any disputes
                            before filing any motion in limine or objection to pretrial disclosures.
  October 27, 2020          File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                            citation to authority and Form of the Verdict for jury trials.

                            Parties shall use the pretrial order form on Judge Schroeder’s website.

                            Proposed Findings of Fact and Conclusions of Law with citation to authority
                            for issues tried to the bench.
  October 20, 2020
                            Exchange Objections to Rebuttal Deposition Testimony.




                                                  1
Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 3 of 9 PageID #: 458



 October 13, 2020          Notice of Request for Daily Transcript or Real Time Reporting of Court
                           Proceedings due.

                           If a daily transcript or real time reporting of court proceedings is requested
                           for trial or hearings, the party or parties making said request shall file a
                           notice with the Court.
 October 13, 2020          Exchange Rebuttal Designations and Objections to Deposition Testimony.

                           For rebuttal designations, cross examination line and page numbers to be
                           included.

                           In video depositions, each party is responsible for preparation of the final
                           edited video in accordance with their parties’ designations and the Court’s
                           rulings on objections.
 September 29, 2020        Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                           Exhibit List) by the Party with the Burden of Proof.

                           Video and Stenographic Deposition Designation due. Each party who
                           proposes to offer deposition testimony shall serve a disclosure identifying
                           the line and page numbers to be offered.
 September 15, 2020        10:00 a.m. HEARING ON ANY REMAINING DISPOSITIVE
                           MOTIONS (INCLUDING DAUBERT MOTIONS) before Judge
 Court designated date –   Robert W. Schroeder III, Texarkana, Texas.
 not flexible without
 good cause - Motion
 Required
 June 9, 2020              Any Remaining Dispositive Motions due from all parties and any other
                           motions that may require a hearing (including Daubert motions).
 Court designated date –
 not flexible without      Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
 good cause – Motion       Motions to extend page limits will only be granted in exceptional
 Required                  circumstances. Exceptional circumstances require more than agreement
                           among the parties.

                           For each motion filed, the moving party SHALL provide the Court with one
                           (1) copy of the completed briefing (opening motion, response, reply, and if
                           applicable, surreply), excluding exhibits, in a three-ring binder appropriately
                           tabbed. All documents shall be double-sided and must include the CM/ECF
                           header. These copies shall be delivered to Judge Schroeder’s chambers in
                           Texarkana as soon as briefing has completed.

                           Respond to Amended Pleadings.
 June 2, 2020
                           Parties to Identify Rebuttal Trial Witnesses.
 May 26, 2020              Parties to Identify Trial Witnesses; Amend Pleadings (after Markman
                           Hearing).

                           It is not necessary to file a Motion for Leave to Amend before the deadline
                           to amend pleadings. It is necessary to file a Motion for Leave to Amend
                           after the deadline. However, except as provided in Patent Rule 3-6, if the
                           amendment would affect infringement contentions or invalidity contentions,
                           a motion must be made pursuant to Patent Rule 3-6 irrespective of whether
                           the amendment is made prior to this deadline.


                                                 2
Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 4 of 9 PageID #: 459



 May 19, 2020
                                        Expert Discovery Deadline.
 April 28, 2020                         Parties designate rebuttal expert witnesses (non-construction issues),
                                        rebuttal expert witness reports due. Refer to Local Rules for required
                                        information.

                                        If, without agreement, a party serves a supplemental expert report after the
                                        rebuttal expert report deadline has passed, the serving party must file notice
                                        with the Court stating service has occurred and the reason why a
                                        supplemental report is necessary under the circumstances.
 April 14, 2020
                                        Final Election of Asserted Prior Art.
 April 7, 2020                          Parties with burden of proof designate expert witnesses (non-construction
                                        issues). Expert witness reports due. Refer to Local Rules for required
                                        information.
 April 7, 2020
                                        Fact discovery deadline.
 March 17, 2020
                                        Final Election of Asserted Claims.
 January 29, 2020
                                        Comply with P.R. 3-7. (Opinion of Counsel Defenses)
 January 8, 2020
                                        Markman Hearing and hearing on any Motion for Summary Judgment
                                        of Indefiniteness at 10:00 a.m. before Judge Robert W. Schroeder III,
 Court designated date – not flexible
                                        Tyler, Texas.
 without good cause – Motion
 Required
 December 24, 2019                      P.R. 4-5(d) Chart due.

                                        The parties are to meet and confer and jointly submit a claim construction
                                        chart on computer disk in Word format listing each party’s proposed
                                        construction for each of the terms to be addressed at the Markman hearing,
                                        including any terms purported to be indefinite. The parties should prioritize
                                        and list the terms in order of most importance; the Court will address the
                                        terms in the prioritized order presented in the claim construction chart.
 December 18, 2019                      Parties to file a notice with the Court stating the estimated amount of time
                                        requested for the Markman Hearing. The Court will notify the parties if it
                                        is unable to accommodate this request.

                                        Comply with P.R. 4-5(c) - Reply brief and supporting evidence regarding
                                        claim construction due. Plaintiff is to provide the Court with one (1) copy
                                        of the completed Markman briefing in its entirety (opening brief, response,
                                        and reply) and exhibits in a three-ring binder appropriately tabbed. All
                                        documents SHALL be double-sided and must include the CM/ECF header.
                                        These copies shall be delivered to Judge Schroeder’s chambers in Texarkana
                                        as soon as briefing has completed.

                                        If a technical advisor has been appointed the moving party is to provide their
                                        Markman brief on disk or CD along with a hard copy, tabbed and bound
                                        with exhibits to the advisor.
 December 11, 2019                      Comply with P.R. 4-5(b) - Responsive claim construction brief and
                                        supporting evidence due.




                                                              3
Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 5 of 9 PageID #: 460



 November 20, 2019   Comply with P.R. 4-5(a) - The party claiming patent infringement shall
                     serve and file an opening brief and any evidence supporting its claim
                     construction.

                     Briefing shall comply with Local Rules CV-7 and 56 and Patent Rule 4-5(e).
                     Motions to extend page limits will only be granted in exceptional
                     circumstances.    Exceptional circumstances require more than joint
                     agreement among the parties.

                     Tutorials due. Deadline for parties, if they desire, to provide Court with
                     tutorials concerning technology involved in patent(s). The parties shall
                     submit one (1) copy of their tutorials to the Court. If a technical advisor has
                     been appointed, each party that provides a tutorial shall provide a copy to
                     the advisor.

                     Preliminary Election of Asserted Prior Art.
 November 20, 2019   Proposed Technical Advisors due if one has not already been appointed.
                     Parties to provide name, address, phone number, and curriculum vitae for
                     up to three agreed technical advisors and information regarding the
                     nominees’ availability for Markman hearing or a statement that an
                     agreement could not be reached. If the parties cannot agree on a technical
                     advisor, they shall not submit any proposed technical advisors to the Court.
                     If the parties feel a technical advisor is unnecessary, they shall alert the Court
                     at this time.
 November 6, 2019    Discovery Deadline - Claim Construction Issues.

                     Preliminary Election of Asserted Claims.
 November 6, 2019
                     Respond to Amended Pleadings.
 October 23, 2019    Amended Pleadings (pre-claim construction) due from all parties,
                     including inequitable conduct allegations.

                     It is not necessary to file a Motion for Leave to Amend before the deadline
                     to amend pleadings. It is necessary to file a Motion for Leave to Amend
                     after the deadline. However, if the amendment would affect infringement
                     contentions or invalidity contentions, a motion must be made pursuant to
                     Patent Rule 3-6(b) irrespective of whether the amendment is made prior to
                     this deadline.




                                            4
Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 6 of 9 PageID #: 461



 October 16, 2019     Comply with P.R. 4-3 - Filing of Joint Claim Construction and Prehearing
                      Statement.

                      In the P.R. 4-3 filing, the parties shall list the most significant terms
                      according to the parties’ priorities, which were agreed upon during the P.R.
                      4-2 meet and confer, indicating which of those terms will be case or claim
                      dispositive. A maximum of 10 terms will be construed, unless parties have
                      received other instruction from the Court. If the parties cannot agree to the
                      most important 10 terms, the parties shall identify the terms that were agreed
                      upon and then divide the remainder evenly between Plaintiff(s) and
                      Defendant(s).

                      The nonmoving party subject to an indefiniteness challenge must provide a
                      preliminary identification of any expert testimony it intends to rely on in its
                      response to the moving party’s indefiniteness challenge. The nonmoving
                      party shall also provide a brief description of that witness’ proposed
                      testimony.
 September 25, 2019   Comply with P.R. 4-2 - Exchange of Preliminary Claim Constructions and
                      Extrinsic Evidence. Privilege Logs to be exchanged by parties (or a letter
                      to the Court stating that there are no disputes as to claims of privileged
                      documents).
 September 4, 2019    Comply with P.R. 4-1 - Exchange Proposed Terms and Claim Elements for
                      Construction.
 August 5, 2019       Comply with P.R. 3-3 and 3-4 - Invalidity Contentions due. Thereafter,
                      except as provided in Patent Rule 3-6(a), it is necessary to obtain leave of
                      Court to add and/or amend invalidity contentions, pursuant to Patent Rule
                      3-6(b).

                      Defendant shall assert any counterclaims. After this deadline, leave of Court
                      must be obtained to assert any counterclaims.
 July 1, 2019         Defendant shall join additional parties. It is not necessary to file a motion
                      to join additional parties prior to this date. Thereafter, it is necessary to
                      obtain leave of Court to join additional parties.
 July 15, 2019        Mediation

                      Parties are encouraged, but not required, to mediate cases.

                      If the parties agree to mediate, they shall jointly file a motion with a
                      proposed order attached. The motion shall indicate whether the parties agree
                      upon a mediator and shall include a mediation deadline. The parties shall
                      confirm the mediator’s availability in light of the proposed deadline. If the
                      parties cannot agree on a mediator, they may request the Court appoint a
                      mediator.

                      If the parties do not agree to mediate, they shall file a notice so indicating.




                                            5
Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 7 of 9 PageID #: 462



  June 17, 2019              Comply with P.R. 3-1 and P.R. 3-2 - Disclosure of Asserted Claims and
                             Infringement Contentions due. Thereafter, except as provided in Patent
                             Rule 3-6(a), it is necessary to obtain leave of Court to add and/or amend
                             infringement contentions, pursuant to Patent Rule 3-6(b).

                             Plaintiff shall join additional parties. It is not necessary to file a motion to
                             join additional parties prior to this date. Thereafter, it is necessary to obtain
                             leave of Court to join additional parties.

                             Plaintiff shall add new patents and/or claims for patents-in-suit. It is not
                             necessary to file a motion to add additional patents or claims prior to this
                             date. Thereafter, it is necessary to obtain leave of Court to add patents or
                             claims.
  5 Days                     EXPECTED LENGTH OF TRIAL


       In the event that any of these dates fall on a weekend or Court holiday, the deadline is
modified to be the next Court business day.

        The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
failure to oppose a motion in the manner prescribed herein creates a presumption that the party
does not controvert the facts set out by movant and has no evidence to offer in opposition to the
motion.”

        A party may request an oral hearing on a motion filed with the Court. Any such request
shall be included in the text or in a footnote on the first page of the motion or any responsive
pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.


                                              Other Limitations

   (a)     The following excuses will not warrant a continuance or justify a failure to comply
           with the discovery deadline:
             (i)    The fact that there are motions for summary judgment or motions to dismiss
                    pending;
            (ii)    The fact that one or more of the attorneys is set for trial in another court on the
                    same day, unless the other setting was made prior to the date of this order or
                    was made as a special provision for the parties in the other case;
           (iii)    The failure to complete discovery prior to trial, unless the parties can
                    demonstrate that it was impossible to complete discovery despite their good
                    faith effort to do so.
   (b)     Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
           the DCO shall take the form of a motion to amend the DCO. The motion shall include
           a chart in the format of the DCO that lists all of the remaining dates in one column (as
           above) and the proposed changes to each date in an additional adjacent column (if there
           is no change for a date the proposed date column should remain blank or indicate that
           it is unchanged). The motion to amend the DCO shall also include a proposed DCO in


                                                    6
Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 8 of 9 PageID #: 463



                 traditional two-column format that incorporates the requested changes and that also
                 lists all remaining dates. In other words, the DCO in the proposed order should be
                 complete such that one can clearly see all the remaining deadlines rather than needing
                 to also refer to an earlier version of the DCO.
     (c)         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
                 to include any arguments related to the issue of indefiniteness in their Markman
                 briefing, subject to the local rules’ normal page limits.
     (d)         Motions in Limine: Each side is limited to one (1) motion in limine addressing no more
                 than ten (10) disputed issues. In addition, the parties may file a joint motion in limine
                 addressing any agreed issues. The Court views motions in limine as appropriate for
                 those things that will create the proverbial “skunk in the jury box,” e.g., that, if
                 mentioned in front of the jury before an evidentiary ruling can be made, would be so
                 prejudicial that the Court could not alleviate the prejudice with an appropriate
                 instruction. Rulings on motions in limine do not exclude evidence, but prohibit the
                 party from offering the disputed testimony prior to obtaining an evidentiary ruling
                 during trial.
     (e)         Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of
                 good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
                 website.
     (f)         Deposition Designations: Each side is limited to designating no more than ten (10)
                 hours of deposition testimony for use at trial absent a showing of good cause. As trial
                 approaches, if either side needs to designate more than ten (10) hours, the party may
                 file a motion for leave and show good cause. All depositions to be read into evidence
                 as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                 repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                 issues in controversy shall be read into evidence.
     (g)         Witness Lists: The parties shall use the sample form on Judge Schroeder’s website.

           ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

A.         On the first day of trial, each party is required to have:

           (1)      One copy of their respective original exhibits on hand. Each exhibit shall be
                    properly labeled with the following information: Identified as either Plaintiff’s or
                    Defendant’s Exhibit, the Exhibit Number and the Case Number.
           (2)      Three hard copies of each party’s exhibit list and witness list on hand.
           (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This shall
                    be tendered to the Courtroom Deputy at the beginning of trial.
           (4)      One copy of all expert reports on CD. This shall be tendered to the Courtroom
                    Deputy at the beginning of trial.

B.         The parties shall follow the process below to admit exhibits.

           (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to
               admit into evidence. This list shall include all exhibits which are NOT objected to or


                                                       7
    Case 6:18-cv-00660-RWS Document 32 Filed 06/18/19 Page 9 of 9 PageID #: 464



               to which the Court has already overruled an objection. To the extent there are exhibits
               with outstanding objections for which the parties need a ruling from the Court, those
               exhibits should be separately included on the list and designated accordingly to reflect
               a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of
               Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to
               offer an objected exhibit into evidence, the party may move for admission at the time
               it wishes to use that exhibit with a witness. The Court will then hear the opposing
               party’s objection and will rule on the objection at that time.

         (2) On each subsequent day of trial, the Court will commence by formally admitting all of
             the exhibits that were either unobjected to or allowed over objection and used during
             the previous day’s trial. The Court will ask for these exhibits to be read into the record
             and formally admitted into evidence at the beginning of that trial day. These will be the
             exhibits deemed admitted at trial. The parties shall keep a separate running list of all
             exhibits admitted throughout the course of trial.

         (3) At the conclusion of evidence, each party shall read into the record any exhibit that was
             used but not previously admitted during the course of trial and then tender its final list
             of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted
             Exhibits.” To the extent there are exhibits that were not admitted during the course of
             trial, but for which there is agreement that they should be provided to the jury, the
             parties must inform the Court of those exhibits at the conclusion of evidence. The Court
             will then determine whether those exhibits will be allowed into the jury room for
             deliberations.

    C.   At the conclusion of evidence, each party shall be responsible for pulling those exhibits
         admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
.        exhibits and tender them to the jury for their deliberations. One representative from each
         side shall meet with the Courtroom Deputy to verify the exhibit list.

    D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties
         and the parties are instructed to remove these exhibits from the courtroom.

    E.   Within five business days of the conclusion of trial, each party shall submit to the
         Courtroom Deputy:
         (1)      A Final Exhibit List of Exhibits Admitted During Trial in Word format.
         (2)      Two CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court
                  ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on
                  a separate CD. If tangible or over-sized exhibits were admitted, such exhibits shall
                  be substituted with a photograph in PDF format.
         (3)      A disk containing the transcripts of Video Depositions played during trial, along
                  with a copy of the actual video deposition.

    So ORDERED and SIGNED this 18th day of June, 2019.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE
                                                    8
